Citation Nr: 1743675	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  05-30 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an extraschedular disability rating in excess of 10 percent for otitis media.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	David Greer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1951 to May 1953. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2002 decision of the Albuquerque, New Mexico, Regional Office (RO).

The December 2002 rating decision denied an increased rating for otitis media, rated 10 percent disabling.  The Veteran then testified at a February 2005 hearing before a Decision Review Officer and perfected appellate review of the decision. 

The Board then denied a rating in excess of 10 percent for otitis media in a July 2007 decision.  The Veteran appealed the Board's determination to the U.S. Court of Appeals for Veterans Claims (Court).  A January 2010 memorandum decision set aside and remanded the Board's decision. 

In November 2010, the Board remanded the appeal for additional development.  The Veteran appealed this remand order to the Court, which dismissed the appeal for lack of jurisdiction. 

In June 2007, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  A transcript of the proceeding is of record.  The VLJ who took the Veteran's testimony in June 2007 has since retired from the Board.  

The Board then issued a decision in February 2014 again denying the appeal.  At the same time, the Board issued a separate decision that declined to revise or reverse, on the basis of clear and unmistakable error (CUE), either a February 1979 Board decision or an October 1979 Board decision.  The Veteran appealed both Board decisions to the Court, which issued a memorandum decision in May 2016.  The Court's decision remanded that part of the Board's February 2014 decision that addressed an extraschedular rating for otitis media.  The Court affirmed that part of the Board's decision addressing the CUE issues. 

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2017.  A transcript of the hearing has been associated with the claims file.  

In June 2017, the Veteran's attorney filed a motion for extension of time to submit further evidence.  The attorney asked for an additional 30 days.  In September 2017, the Veteran's attorney filed a supporting brief with additional evidence.  The Board has accepted that brief for consideration.  

The September 2017 brief raised the issue of TDIU in connection with the instant appeal.  The Board previously addressed a claim for TDIU, including in a March 1983 decision and, more recently, in the February 2014 decision, which concerned CUE in the October 1979 Board decision denying TDIU.  As stated, the CAVC affirmed the Board's decision as to the CUE issue.  Thus, the instant TDIU issue is in appellate status before the Board only arising from the current increased rating claim for otitis media.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to an extraschedular rating on the basis of the combined impact of all service-connected disabilities has been raised by the record as indicated in the Court's May 2016 memorandum decision.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

In a September 2017 brief, the Veteran's attorney also raised several other issues, including service connection for a psychiatric condition and CUE in two prior RO rating decisions.  Those matters are also referred to the RO for all appropriate action.    

Separately, the Veteran, through his attorney, has also filed a motion for vacatur in a March 1983 decision, and he has alleged clear and unmistakable error (CUE) in that same decision.  Those issues will be addressed separately by the Board once all due process requirements pertaining to those motions are completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded pending disposition of an intertwined claim.  

Specifically, as determined in the Court's May 2016 memorandum decision, the Board "acknowledged that [the Veteran's]  employment is affected by an aggregate of disabilities, and also referred to 'distinct disabilities for which service connection is in effect', [but] the Board failed to address whether an extraschedular disability rating is warranted based on the collective impact of service-connected disabilities."  (Internal citation omitted.).  The Court pointed to "a [July 2011] VA examination report that states that 'otitis media, because of its accompanying  hearing loss, tinnitus and vertigo is at least as likely as not causing interference with employment.'"

The Court has previously held that the Board lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status.  Yancy v. McDonald, 27 Vet. App. 484, 495-96 (2016).  Here, the Veteran's hearing loss, tinnitus, and vertigo are not in appellate status.  Thus, the Board does not have jurisdiction over those disabilities, to include the question of whether any combined effects resulting from all of the service-connected disabilities impact the disability picture.  Id.  

Accordingly, the Board has referred that question to the RO for initial development and adjudication.  

Mindful of the Court's memorandum decision, however, the Board also finds that remand of the instant issue is intertwined with that referred issue.  As such, a decision by the Board on the otitis media claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); cf Todd v. McDonald, 27 Vet. App. 79 (2014).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After developing and adjudicating the claim of entitlement to an increased extraschedular rating on the basis of the combined impact of all service-connected disabilities, readjudicate the remanded claim for an increased extraschedular rating for otitis media with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


